Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

3.	The disclosure is objected to because of the following informalities: Although the specification mentions the groove in the sidewall in one location, it is in not described or labeled, and it is not clear in the drawings. It is unclear as to what the applicant is referring to. Clarification is required.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Perea Torres in view of Ekstrom.
Perea Torres discloses the use of an electric guitar system comprising: an acoustics system including a guitar head, a guitar neck, a guitar body, and a guitar bridge ( see figure 1): and a first electronics module (cartridge, see paragraph 0016) including a first module core and at least one pickup(4) mounted in the first module core, the acoustics system and the electronics module being co-configured so that the first electronics module can be inserted into and removed from the acoustics system (see claim 2) even while guitar strings extend from the guitar head to the guitar bridge (see figure 2) wherein the first electronics module core is wood (paragraph 006); further comprising a second electronics module that can be inserted into the acoustics system when the first electronics module is not inserted into the acoustics system. 4, wherein the first electronics module includes a first configuration of pickups and the second electronics module includes a second configuration of pickups that is different from the first configuration (see claim 2).
Perea Torres does not disclose the use  of ridges.
Ekstrom discloses the use of  an electric guitar with a body that has a slot and the sidewalls have grooves (see figure 8) and an electronics module including a base and ridges that engage the grooves (paragraph 0026).
	Ekstrom and Perea Torres does not disclose a different type of wood for each module or a specific pickup configuration.
	However, it would have been obvious to one of ordinary skill in the at the time the invention was made to modify the device in Perea Torres with the grooves and ridges as disclosed in Ekstrom in order to include differing woods for the cartridges and a specific pickup configuration in order to provide a guitar body with elements and characteristics based on a user’s design preference.

Response to Arguments

6.	Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive. The applicant argues that Torres does not disclose a guitar body with grooves in the sidewalls of a slot and ridges on the electronics module.  Ekstrom discloses the use of  an electric guitar with a body that has a slot and the sidewalls have grooves (see figure 8) and an electronics module including a base and ridges that engage the grooves (paragraph 0026).

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837